UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-7597


DAVID RODRIGUEZ,

                     Petitioner - Appellant,

              v.

STEVIE KNIGHT, Warden,

                     Respondent - Appellee,

              and

MELISSA FORSYTH, Camp Administrator,

                     Respondent.


Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Henry M. Herlong, Jr., Senior District Judge. (9:21-cv-00305-HMH)


Submitted: April 26, 2022                                          Decided: April 29, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Rodriguez, Appellant Pro Se. Barbara Murcier Bowens, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Federal prisoner David Rodriguez appeals the district court’s order accepting the

magistrate judge’s recommendation to grant Respondent summary judgment and dismiss

Rodriguez’s 28 U.S.C. § 2241 petition. Review of the record confirms the district court’s

holding that Rodriguez failed to exhaust his administrative remedies before filing his

§ 2241 petition. Accordingly, we affirm the district court’s dismissal order. Rodriguez v.

Knight, No. 9:21-cv-00305-HMH (D.S.C. Sept. 28, 2021).           We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2